Citation Nr: 1721302	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-08 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement a rating in excess of 20 percent for diabetes mellitus with hypertension and erectile dysfunction.

2.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD) prior to May 12, 2011.  

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1969.  He died in January 2013, during the pendency of his appeal.  The appellant, the Veteran's surviving spouse, has been recognized as the substitute claimant pursuant to 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  

These matters originally came to the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.  

In July 2011, the Board remanded the matter for additional evidentiary development.  At that time, in addition to the issues listed on the cover page of this remand, the issues on appeal included entitlement to service connection for posttraumatic stress disorder (PTSD); entitlement to a rating in excess of 30 percent for coronary artery disease; entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU); and entitlement to special monthly compensation based on the need for regular aid and attendance of another person, or on account of being housebound (SMC).

While the matter was in remand status, in a November 2016 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective May 14, 2008.  In addition, the RO increased the rating for CAD to 100 percent and granted special monthly compensation based on aid and attendance, both effective May 12, 2011, and awarded TDIU prior to May 12, 2011.  The record currently available to the Board indicates that the appellant has not initiated an appeal with respect to any downstream element.  Thus, those matters are not in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997); AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The available record reflects that the appellant is represented by the Texas Veterans Commission.  See September 2013 VA Form 21-22a, Appointment of Individual as Claimant's Representative in Virtual VA.  The AOJ, however, has not copied the appellant's representative on any correspondence associated with this appeal.  VA regulations require that an appellant be accorded a full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2016).  Because the appellant's representative was not copied on correspondence related to this appeal, a remand for corrective action is now necessary.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the appellant's representative, Texas Veterans Commission (unless there has since been a change in representation), and provide that organization with the opportunity to complete a full review of the appellant's case and provide any additional evidence and argument in support thereof.

2. After undertaking any additional development deemed necessary in response to any evidence or argument provided by the appellant's representative, including preparing a Supplemental Statement of the Case if the benefits sought remain denied and giving the appellant the opportunity to respond, the appeal should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


